tcmemo_2011_172 united_states tax_court estate of ann r chancellor deceased mary ann c walker executrix petitioner v commissioner of internal revenue respondent docket no filed date harris h barnes iii for petitioner john f driscoll for respondent memorandum opinion thornton judge respondent determined a dollar_figure federal estate_tax deficiency after various concessions by respondent the sole issue for decision is whether pursuant to sec_2041 the gross_estate of ann r chancellor decedent must include the value of the assets of a_trust of which she was a beneficiary and trustee she died date and at the time of her death was domiciled in mississippi when the petition was filed mary ann c walker executrix resided in mississippi background the parties submitted this case fully stipulated pursuant to rule the stipulated facts are found accordingly decedent’s husband lester m chancellor mr chancellor predeceased her in his will left her most of his estate outright except for property placed in the lester m chancellor unified_credit_trust the trust as established by the will the trust’s cotrustees were decedent and citizens national bank of meridian mississippi the bank under the terms of the trust as stated in the will during decedent’s lifetime the cotrustees were authorized to apportion trust income among decedent mr chancellor’s children and mr chancellor’s grandchildren the beneficiaries in accordance with their respective needs the cotrustees were also given the right and power to invade the corpus of the trust and to use such part thereof and if necessary all of it for the necessary maintenance education health care sustenance welfare or other appropriate expenditures needed by mr chancellor’s wife and the other beneficiaries of this trust taking into consideration the standard of living to which they are accustomed and any income available to them from other sources 1unless otherwise noted all section references are to the internal_revenue_code as in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure mr chancellor’s will directed that the trust should be funded with assets equal in value to the maximum amount that could pass free of estate_tax upon mr chancellor’s death the will further stated that it was mr chancellor’s intention to convey by this article of my will the maximum portion of my estate which at the time of my death shall be exempt from the federal transfer_tax on date the trust was established in the bank as the lester m chancellor unified_credit_trust on that same date the trust was opened and funded with listed stocks and the bank and decedent began serving as cotrustees from the time the trust was opened until her death decedent never requested or received any trust corpus decedent’s estate’s estate_tax_return showed a total gross_estate of dollar_figure this amount excluded the value of the trust’s assets which was dollar_figure at the time of decedent’s death in the notice_of_deficiency respondent determined that decedent’s gross_estate includes the fair_market_value of the trust’s assets as of the date of her death because decedent had a general_power_of_appointment over them discussion the parties have stipulated that the dispute in this case is whether decedent’s power to invade the corpus of the trust requires the value of the trust assets to be included in her gross_estate under sec_2041 a general powers of appointment--general rules sec_2001 imposes a tax on the transfer of the taxable_estate of all persons who are citizens or residents of the united_states at the time of death the amount of the tax depends on the size of the taxable_estate which is equal to the value of the gross_estate less specified deductions see sec_2001 sec_2051 the gross_estate includes property with respect to which the decedent had a general_power_of_appointment created after date sec_2041 sec_2041 generally defines a general_power_of_appointment as a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate b the ascertainable requirement exception a power to consume invade or appropriate trust income corpus or both for the decedent’s benefit is not deemed a general_power_of_appointment if it is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent sec_2041 2pursuant to this stipulation we deem respondent to have waived or conceded any issue as to whether decedent’s power as a cotrustee to apportion trust income among herself and other trust beneficiaries according to their respective needs required the value of the trust assets to be included in her gross_estate under sec_2041 sec_20_2041-1 estate_tax regs this exception entails two requirements first the power_of_appointment must be limited by an ascertainable_standard and second that standard must relate solely to the decedent’s health education support or maintenance 87_tc_599 estate of strauss v commissioner tcmemo_1995_ the requirement that the power be limited by an ascertainable_standard mr chancellor’s will gave decedent power to invade trust corpus for necessary maintenance education health care sustenance welfare or other appropriate expenditures needed by mr chancellor’s wife and the other beneficiaries taking into consideration the standard of living to which they are accustomed in his surreply brief respondent concedes that the will’s use of the phrase taking into consideration the standard of living to which the will beneficiaries are accustomed satisfies the first requirement that the power_of_appointment be governed by an ascertainable_standard the requirement that the power relate solely to health education support or maintenance respondent contends that decedent’s power fails the second requirement of sec_2041 because the terms welfare or other appropriate expenditures fall outside the scope of the requisite purposes a power conforms to the requisite purposes if the extent of the holder’s duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them sec_20_2041-1 estate_tax regs we look to applicable state law--mississippi law in this case--to determine the legal rights and interests that decedent possessed under the trust 309_us_78 amended on denial of rehearing 309_us_626 estate of little v commissioner supra pincite a necessary welfare some cases hold that a power that permits invasion of trust corpus for purposes including welfare is not limited by an ascertainable_standard related solely to health education support or maintenance for instance in 448_f2d_1318 5th cir the decedent was given broad power to consume trust corpus whenever in her own discretion she deemed the trust income insufficient for her support maintenance comfort and welfare the court_of_appeals agreed with the commissioner that under texas law this power was not confined within legal limitations sufficiently definite to exempt it from the statutory definition of a general power id pincite and in 56_tc_35 affd 474_f2d_1338 3d cir this court held that a power to consume trust corpus in situations affecting the decedent’s care maintenance health welfare and well-being was not limited to an ascertainable power for her health support or maintenance in support of their holdings each of these cases cited a regulation which states a power to use property for the comfort welfare or happiness of the holder of the power is not limited by the requisite standard sec_20_2041-1 estate_tax regs lehman and estate of jones however do not involve words of limitation as appear in mr chancellor’s will as previously discussed respondent concedes that the power set out in mr chancellor’s will satisfies the first requirement of the sec_2041 exception the question then which is not squarely addressed by the above-cited authorities is whether necessary welfare or other appropriate expenditures as accompanied by the additional words of limitation in mr chancellor’s will provides a broader standard than health education support or maintenance under sec_2041 in estate of strauss v commissioner supra this court held that a power that was exercisable for the decedent’s care and comfort considering his standard of living as of the date of the trustor’s death satisfied both requirements of the sec_2041 exception this court rejected the commissioner’s contention that comfort as interpreted by applicable illinois law would include items not within the meaning of health education support or maintenance the court noted that under the regulations the words ‘support’ and ‘maintenance’ are synonymous and their meaning is not limited to the bare necessities of life id quoting sec_20_2041-1 estate_tax regs the court concluded that under illinois caselaw comfort would be interpreted so that the life_tenant was maintained ‘in the station in life to which she was accustomed ’ id quoting rock island bank trust co v rhoads n e ill the court found little difference between this standard and support in his accustomed manner of living which is an acceptable standard under the regulations id quoting sec_20_2041-1 estate_tax regs the court stated this leads us to conclude that a standard designed to maintain the decedent in his station in life does relate to the decedent’s health education support or maintenance as interpreted by the regulations id the mississippi supreme court has endorsed the view that the word comfort in a_trust document is intended to maintain the beneficiary’s standard of living as existed at the trust’s creation gulf natl bank v sturtevant so 2d miss we have discovered no case in which the mississippi supreme court has construed the term welfare as used in a_trust document this term was addressed however in 201_f2d_589 1st cir which the mississippi supreme court cited with approval in gulf natl bank v sturtevant supra pincite in blodget v delaney supra pincite the court_of_appeals observed that the words ‘comfort and welfare’ do not have such sweeping subjective connotations as the word happiness the court_of_appeals stated that in some circumstances welfare might cover more elements of the subjective than comfort but concluded that it certainly is not as broad in its subjective sweep as ‘happiness ’ ‘desire ’ or ‘use and benefit ’ surely it cannot possibly be construed to cover whim or caprice or even to cover an invasion of principal by the trustee to satisfy the life beneficiary’s wish to make a gift id the court_of_appeals concluded that under applicable massachusetts law taking into account the life beneficiary’s circumstances and the trustee’s duty to act in good_faith for the best interests of both the life_beneficiary and the remainder_interest the massachusetts supreme court would equate the meaning of welfare as used in the will not so much to the meaning of ‘happiness ’ ‘desire’ or ‘use and benefit’ as to ‘maintenance’ or ‘support ’ that is to say we think that court would hold that ‘comfort and welfare’ meant the physical comfort and state of physical well-being to which the life_beneficiary had become accustomed id pincite see also in re buell’s estate n y s 2d interpreting welfare under new york law as providing for physical comfort and well-being in accordance with the beneficiary’s accustomed standard of living we believe that the mississippi supreme court would similarly construe the term welfare as used in mr chancellor’s will as part of the phrase necessary welfare needed by mr chancellor’s wife and the other beneficiaries of this trust taking into consideration the standard of living to which they are accustomed in fact taken in toto with the seemingly overlapping qualifiers necessary and needed bookending the list of specified items which includes welfare and which is further qualified by express reference to the beneficiaries’ accustomed standard of living mr chancellor’s will makes at least as clear as the will considered in blodget v delaney supra pincite that welfare was intended to refer to decedent’s and the other beneficiaries’ maintenance and support according to their accustomed standards of living see amoskeag trust co v wentworth a 2d n h stating that a testatrix’s adoption of necessity and need as a criterion of the nature of the payments she intended rules out those which might contribute to the beneficiary’s happiness contentment and peace of mind regardless of his need for them and limits payments to those reasonably necessary in view of all the circumstances taking into consideration the manner and style to which he was accustomed to live at or about the time of the death of the testatrix citations omitted b other appropriate expenditures needed et cetera for similar reasons we do not believe that the phrase other appropriate expenditures needed by mr chancellor’s wife and the other beneficiaries of this trust taking into consideration the standard of living to which they are accustomed preceded as it is by a list of necessary support-related purposes was intended to permit decedent to invade trust corpus for other than support-related purposes as necessary to maintain her and the other beneficiaries’ accustomed standard of living we agree with petitioner that the mississippi supreme court would most likely apply the rule_of ejusdem generis to construe the words other appropriate expenditures needed etc as referring to expenditures that are akin to or of like character with the expressly enumerated items that precede this phrase in the will ie maintenance education health care sustenance welfare 3the rule_of ejusdem generis is that ‘where general words follow the enumeration of particular classes of persons or things the general words will be construed as applicable only to persons or things of the same general nature or class as those enumerated ’ cole v mcdonald so 2d miss quoting c j see 817_f2d_368 n 5th cir 68_tc_184 n as the mississippi supreme court stated long ago this rule_of course excludes the suggestion that the we are mindful that as an artificial rule_of construction ejusdem generis has limited application which must be exercised with caution and is only applicable when the intention of the testator is ambiguous 387_f2d_866 3d cir see morgan v state so 2d miss stating that the rule_of ejusdem generis has been universally applied with some degree of strictness and is only a rule_of construction to aid in arriving at the true intention of a statute or contract but we disagree with respondent’s assertion that there is no ambiguity in the specific language at issue and we find implausible respondent’s suggestion that mr chancellor’s will which states that he intended to convey by the trust the largest portion of his estate that could be transferred free from estate_tax reflects the drafter’s affirmative and intentional decision to exceed the scope of the purposes permitted under the sec_2041 exception respondent suggests that applying the rule_of ejusdem generis would effectively render the words other appropriate expenditures meaningless and thereby violate the maxim that mere use of general words is sufficient to indicate a purpose to include matters not ejusdem generis it is but the application of a principle that governs men in their usual intercourse and applies language to the subject with which the speaker is dealing and limits or expands the words used to accord to his understanding and intention leinkauf strauss v barnes so miss effect should be given to each and every word and phrase of a document see eg malone v malone so 2d miss but such concerns loom even larger under respondent’s construction of the will more particularly if as respondent seems to suggest the power to invade corpus was ultimately intended to apply in all-encompassing fashion to any appropriate expenditure it would be pointless for mr chancellor’s will to have listed specified purposes necessary maintenance education health care sustenance welfare that fall within the penumbra of appropriate expenditures cf leinkauf strauss v barnes so miss overruling an objection to the application of the rule_of ejusdem generis in construing a statute stating it would be useless to specify certain things as to which the statute should apply if it was intended that it should apply to all other things whether ejusdem generis or of a totally distinct character respondent observes that the will’s power_of_appointment language lists other appropriate expenditures in the disjunctive from the other listed purposes seeming thereby to suggest that other appropriate expenditures must mean something apart from the other listed purposes although we do not view the will’s use of the preposition or as controlling one way or another we observe that in other circumstances the mississippi supreme court applying the rule_of ejusdem generis has construed or to mean and anderson v city of hattiesburg so miss applying the rule_of ejusdem generis to construe a city ordinance against exhibiting any obscene indecent or immoral picture as if it read obscene indecent and immoral c conclusion in the final analysis we believe that the phrase welfare or other appropriate expenditures needed by the beneficiaries taking into account the standard of living to which they are accustomed preceded as it is by a list of necessary support-related items merely rounds out the standard of living concept 39_tc_919 holding that in a_trust instrument authorizing invasion of trust corpus for the beneficiary’s support maintenance welfare and comfort the addition of the words comfort and welfare did not cause the instrument to fail the requirement of providing a reasonable standard for determining the extent to which charitable remainders might be depleted by power_of_invasion this conclusion we believe is consistent with mr chancellor’s intent as revealed in his will although he left most of his estate to decedent outright she was not the sole beneficiary of the trust mr chancellor’s children and grandchildren were also beneficiaries the cotrustees were authorized to invade trust corpus to make necessary support- related expenditures_for any of these beneficiaries as needed taking into account their accustomed standards of living consequently this case is not governed by the rule sometimes invoked by courts that the power to invade principal should be construed broadly where the beneficiary is the main object of the testator’s bounty see eg 358_fsupp_300 e d pa to the contrary we believe that to implement mr chancellor’s intent a mississippi court would construe the power narrowly to authorize invasion of trust corpus only for support-related needs like those described in the will so as to conserve trust assets to provide to the extent possible and necessary for all of the beneficiaries’ support and maintenance during decedent’s lifetime accordingly we conclude and hold that decedent’s power_of_appointment was limited by an ascertainable_standard relating solely to her health education support or maintenance so as to meet the exception of sec_2041 consequently decedent’s gross_estate does not include the value of the trust assets 4in the light of this holding it is unnecessary to address petitioner’s alternative argument that pursuant to sec_2041 decedent’s power over the trust property was not a general_power_of_appointment because she could exercise her power only in conjunction with the bank to reflect the foregoing and respondent’s concessions decision will be entered for petitioner
